DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statement of 6/21/19 has been received and made of record.  Note the acknowledged PTO-1449 form enclosed herewith.   

Preliminary Amendment
The Preliminary Amendment filed 4/30/19 has been received and made of record.  As requested, the specification has been amended.

Drawings
The drawings were received on 4/30/19.  These drawings are approved by the Examiner.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “100” is missing from Fig. 6,  see para.[0103].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 


Specification
The disclosure is objected to because of the following informalities: in para. [0050], “The gauze” is confusing since it was not previously recited; perhaps it should read --The absorbent pad--.  Appropriate correction is required.

Claim Objections
Claims 7 and 10 are objected to because of the following informalities:  claim 7, line 1, “electrode” should read --electrodes--; claim 7 does not end with a period; and claim 10 does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 9, the recitation “the first and second electrodes is at least 0.05 volt” is indefinite in that the range is open ended.
As regards claim 10, the recitation “an electric field generated between the first and second electrodes is greater than 10 mV per millimeter” is indefinite in that the range is open ended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 15, 16 and 19 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0290028 (“Isserow et al.”) as evidenced by U.S. Patent No. 2015/0182741 (“Baik et al.).
As regards claim 1, Isserow et al. disclose a heating device and method of use that anticipates Applicants’ presently claimed invention.  More specifically, Isserow et al. discloses a bandage (constituted by device 1, see bandage device in para. [0005]) for wounds on skin comprising: a flexible substrate (constituted by heat applicator 50) adapted for retention on the skin at a site of the wound (see para. [0100], which discloses the heat applicator may have a sticky surface that covers a wound), the substrate having a first surface (constituted surface 40, see para. [0100]) facing the wound; an electrical generator (constituted by power source 60) supported by the substrate to convert mechanical energy harvested from movements of the skin into an electrical potential (see para. [0091], which discloses a piezoelectric generator may be used and which converts movement of the skin/muscle into electrical potential as evidenced by para. [0059] of Baik et al.); and a first and second electrode (electrodes 90, see para. 0114 and Fig. 3) supported by the substrate in opposition along a plane of the skin (see Fig. 3) and adapted to be positioned over the wound and electrically communicating with the electrical generator for receiving the electrical potential (current) from the electrical generator and applying the electrical potential across the wound (the electrical currents are applied to areas where the electrodes are positioned, which is across the wound/skin).
As regards claim 2, Isserow et al. discloses the bandage of claim 1, wherein the first and second electrodes are flexible to conform to a surface of the skin see para. 
As regards claim 4, Isserow et al. discloses the bandage of claim 1 wherein the electrical generator is flexible (the generator may be a piezoelectric generator which inherently flexes as evidenced by para. [0059] of Baik et al.).
As regards claim 7, Isserow et al. discloses the bandage of claim 1, wherein the first and second electrodes flank the wound and induce an electric field primarily parallel to a surface of the skin (as can be seen by the placement of the electrodes in annotated Fig. 3 below, first and second electrodes are fully capable of flanking a wound.

    PNG
    media_image1.png
    388
    765
    media_image1.png
    Greyscale

As regards claim 15, Isserow et al. discloses the bandage of claim 1, wherein the substrate is air permeable (see para. [0100], which discloses the heat application layer 50 may be constructed from cotton which is an air permeable material).
As regards claim 16, Isserow et al. discloses the bandage of claim 1, further including an adhesive positioned on the first surface of the substrate facing the wound 
As regards claim 19, Isserow et al. discloses the bandage of claim 1, wherein the electrical generator is a piezoelectric material (see para. [0091], which discloses that the generator may be a piezoelectric properties, i.e., may be a piezoelectric material).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isserow et al. (as evidenced by Baik et al.) in view of U.S. Patent No. 2011/0130697 (“Nagle et al”).
As regards claim 3, Isserow et al. discloses the bandage of claim 1 wherein the electrical generator is displaced from the wound (see Fig. 3).   Isserow et al. fails to teach flexible conductors communicating between the first and second electrodes. 
However, Nagle et al. in its disclosure of an analogous electrotherapy apparatus (see Fig. 3) teaches it is known to provide an electrotherapy apparatus comprising a first electrode (16) comprising conductor (17), and second electrode (16) comprising conductor (18); wherein the conductors communicate between the first and second electrodes.  The generator delivers electrical signals to the electrodes so that a current is applied across a wound (20, see para. [0047]).
Because both Isserow et al. and Nagle et al. teach electrodes for delivering a current/electrical signal across a wound for treatment thereof, it would have been obvious to one having ordinary skill in the art before the effective time of filing to have substituted the electrodes of Isserow et al. for the electrodes of Nagel et al. in order to achieve the predictable result of delivering current/electrical signal across a wound.
As regards claim 20, Isserow et al. as evidenced by Baik et al. substantially discloses a method of treating a skin wound comprising: providing a bandage (constituted by device 1, see bandage device in para. [0005]) for wounds on skin comprising: a flexible substrate (constituted by heat applicator 50) adapted for retention on the skin at a site of the wound (see para. [0100], which discloses the heat applicator may have a sticky surface that covers a wound), the substrate having a first surface (constituted surface 40, see para, [0100]) facing the wound; an electrical generator (constituted by power source 60) supported by the substrate to convert mechanical energy harvested from movements of the skin into an electrical potential (see para. [0091], which discloses a piezoelectric generator may be used and which converts movement of the skin/muscle into electrical potential as evidenced by para. [0059] of Baik et al.); and a first and second electrode (electrodes 90, see para. 0114 and Fig. 3) supported by the substrate in opposition along a plane of the skin (see Fig. 3) and adapted to be positioned over the wound and electrically communicating with the electrical generator for receiving the electrical potential (current) from the electrical generator and applying the electrical potential across the wound (the electrical currents are applied to areas where the electrodes are positioned, which is across the wound/skin); attaching the bandage to the skin wound (para. [0100], lines 10-14, see 
Isserow et al., however, fails to teach wearing the bandage on the skin for at least 24 continuous hours.  Nagle et al. in its disclosure of an analogous electrotherapy apparatus (see Fig. 2) and wound treatment method (see para. [0039]) discloses  wearing an electrotherapy apparatus for an extended period of time such as hours or days and electrotherapy can be applied at regular intervals during the period (see para. [0047], lines 8-11).
However, since there is disclosed within the four walls of Isserow et al., use of the device at least two times within 24 hours and suspending operation of the device while retaining the device on the patient and since Nagle et al. discloses a wearing an electrotherapy apparatus for an extended period of time such as hours or days and electrotherapy can be applied at regular intervals during the period, it would have been prima facie obvious to one having ordinary skill in the art before the effective time of filing to have continuously retained the device on the patient and suspending operation of the device when not in a treatment cycle, until all treatments within the 24 hour period have been completed.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isserow et al. (as evidenced by Baik et al.) in view of U.S. Patent Application Publication No. 2018/0338866 (“Kharazmi”)
As regards claim 5, Isserow et al. discloses the bandage of claim 1 except wherein the first and second electrodes further include interdigitated fingers extending across the wound.  However, Kharazmi in its analogous wound dressing (1) teaches it is known to provide patterned electrodes, for example, interdigitated electrodes (122, 124) in order to deliver current to the wound (see abstract and para. [0038]).  Because both Isserow et al. and Kharazmi teach it is known to provide a current/electrical signal to wound for treatment thereof, it would have been obvious to one having ordinary skill in the art before the effective time of filing to have substituted the electrodes of Isserow et al. for the electrodes of Kharazmi in order to achieve the predictable result of delivering current/electrical signal to a wound for treatment thereof.

Claims 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isserow et al. (as evidenced by Baik et al.) in view of  U.S. Patent Application Publication No. 2021/0202748 (“Haick et al.”)
As regards claim 5, Isserow et al. discloses the bandage of claim 1 except wherein the first and second electrodes further include interdigitated fingers extending across the wound.  However, Haick et al. in its analogous device (100) teaches it is known to provide patterned electrodes, for example, interdigitated electrodes (source electrodes 107, drain electrodes 109) in order to deliver current to the skin (see abstract, and para. [0038], and Figs. 7A-7C)).  Because both Isserow et al. and Haick et al. teach it is known to provide electrode to produce to a current/electrical signal to skin, it would have been obvious to one having ordinary skill in the art before the effective time of filing to have substituted the electrodes of Isserow et al. for the interdigitated 
As regards claim 6, modified Isserow et al. discloses the bandage of claim 5 wherein a separation between the interdigitated fingers is less than 1 cm (para. [0126], discloses the gap between the electrodes 50 micrometers to 300 micrometers, which less than 1 cm).
As regards claim 8, modified Isserow et al. discloses the bandage of claim 1 wherein the first and second electrodes are parallel line electrodes (see Fig. 1A) comprising substantially parallel conductors flanking at least one area of the substrate (see Fig. 1A and the abstract which discloses the electrodes comprise electrically conductive elongated nanostructures) adapted to be positioned over the wound (fully capable of being placed on a wound).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isserow et al. (as evidenced by Baik et al.) in view of U.S. Patent Application Publication No. 2018/0085569 (“Aganyan et al.”).
As regards claim 9, Isserow et al. discloses the bandage of claim 1 except wherein an electric potential generated across the first and second electrodes is at least 0.05 volt.  However, Aganyan et al. in its analogous bandage (e.g. 600) that provides electrical current to a user for therapy (abstract) teaches it is known to provide the bandage with first and second electrodes (110a, 110b) wherein an electrical potential generated across the first and second electrodes is at least 0.1 volts to about 1.4 volts, thereby being at least 0.05 volts, and wherein the electrical current flowing from one 
It would have been obvious to one having ordinary skill in the art before the effective time of filing to have provided the bandage Isserow et al. with first and second electrodes that generate an electrical potential across the first and second electrodes of at least 0.05 volts since electrical potential in that range, as taught by Aganyan et al., is safe for humans, can be used to treat a human for long periods of time and is helpful in assisting treating surgical incisions (para. [0021], [0023]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isserow et al. (as evidenced by Baik et al.) in view of U.S. Patent Application Publication No. 2018/0085569 (“Aganyan et al.”) as applied to claim 9 above, and in further view of U.S. Patent Application Publication No. 2016/0058998 (“Skiba et al.”).
As regards claim 10, modified Isserow et al. discloses the bandage of claim 9 except wherein a gradient of an electric field generated between the first and second electrodes is greater than 10 mV per millimeter.  However, Skiba et al. in its analogous bandage (see Figs. 3 and 4) for treating a user, teaches that an electric field generated by electrodes (6,10) may have its size and concentration varied to vary the properties of the electric field (para. [0022, 0054]).  Further disclosed is that in certain embodiments, the electrodes generate an electric field about 1 volt (para. [0054]), which is greater than 10 mV. 
In view of Skiba et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing to have provided modified bandage of Isserow et al. with first and second electrodes that generate an electrical field of about 1 volt, which is greater than 10 mV, depending upon the type of treatment that is required for healing the user.
Claims 8, 11-14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses multi-component wound dressings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/
 Primary Examiner, Art Unit 3786